DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are currently two claims labeled claim 33
Misnumbered claims 33 - 45 been renumbered 34 - 46.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 30 of U.S. Patent No. 8,380,321 and claims 1 – 20 of U.S. Patent No. 9,199,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application and the ‘321 and ‘090 patents all claim a system and method for presenting an implantable lead having a plurality of electrodes at different angular positions on a display.  The ‘321 and ‘090 claims anticipate claims 21 – 45 of the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites a processor configured to present, via the display, an array view of a representation of an implantable lead having a complex electrode array geometry, wherein: the complex electrode array geometry comprises…”  It is unclear if the implantable lead is being positively or functionally recited.  The claim merely positively recites a display and a processor configured to present via the display, an array view of a representation of an implantable lead… It is unclear if the representation of the implantable lead must be operably coupled to an actual implantable lead.  Furthermore, dependent claim 30 recites the processor is configured to: … receive, via interaction with at least one of the amplitude control, the pulse width control, or the frequency control, user input defining at least one stimulation parameter value for stimulation deliverable by a medical device via the implantable lead.  However, an implantable lead is never positively recited.  It is suggested to first positively recite an implantable lead before describing how the display of an array view of a representation of said implantable lead is used.  
Independent claims 34 and 44 have similar language to independent claim 21.  Dependent claims 42 and 46 have similar language to dependent claim 30.
The dependent claims do not cure the deficiencies of the independent claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 21 - 46 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Goetz (US PGPUB 2004/0098063 – in IDS).
Regarding claims 21, 34, and 44, Goetz discloses a system and method comprising: a display (e.g. Fig. 4); and a processor configured to present, via the display, an array view of a representation of an implantable lead having a complex electrode array geometry (e.g. paragraph 64 and Fig. 4).  The display and processor as taught by Goetz would be capable of displaying a lead having electrodes at different axial and angular positions as claimed because the processor shows, via a display, a side view of a representation of an implantable lead having electrodes on it.  Because the lead is not positively recited, Goetz reads on the claims.  Furthermore, the display and processor would be capable of displaying any limitations in the dependent claims that further limit the implantable lead and/or the electrodes on the lead.
In the alternative, it would have been obvious to one having ordinary skill in the art to modify the representation of the lead as taught by Goetz with a representation of a lead having electrodes at different axial and angular positions as claimed, since such a modification would provide the predictable results of displaying a lead having electrodes in optimal positions to treat a patient.
Regarding claims 22 – 24, 35, and 36, Goetz discloses depicting polarity using a plus and/or minus sign (e.g. paragraph 43 and Fig. 4).
Regarding claims 25, 26, 37, and 38, Goetz discloses displaying ring electrodes and an orientation marker (e.g. paragraph 43 and Fig. 4).
Regarding claims 27, 28, 39, and 40, Goetz discloses displaying at least six electrodes and wherein the array view simultaneously presents all electrodes of the implantable lead (e.g. Fig. 4).
Regarding claims 29, 30, 41, 42, 45, and 46, Goetz discloses a user input for selecting at least one electrode (e.g. paragraph 35; selecting a stimulation zone); and defining at least one stimulation parameter value for stimulation deliverable by a medical device via the implantable lead (e.g. paragraph 9).
Regarding claims 31 and 42, Goetz discloses receiving user input outlining a stimulation field (e.g. paragraph 35; selecting a stimulation zone); and automatically selecting an electrode combination based on the outlined stimulation field (e.g. paragraph 35).
Regarding claims 32 and 33, Goetz discloses the display comprises a touchscreen (e.g. Fig. 4) and at least one of a patient programmer or clinician programmer (e.g. paragraph 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792